DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered. 

Claim Rejections - 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Daly et al. (US 3,636,251) in view of Samworth (US 5,892,588) and Samworth (2002/0082855) hereinafter Samworth’55.
With respect to claims 1, 7 and 12, Daly et al. teaches a method of manufacturing a gravure printing plate (col.1, first paragraph and eight paragraph), by laser platemaking which is performed with use of a fully automatic laser gravure platemaking system (Figs. 3 and 4), the method comprising providing cells and cells which are concurrently formed in a 5plate surface thereof, wherein the size and depth of all cells are vary in size and depth (col.1, second paragraph and ). 
Daly et al. does not clearly teach providing FM screen cells and AM screen cells which are concurrently formed in a 5plate surface.
However, the step of providing FM screen cells and AM screen cells which are concurrently formed in a 5plate surface is conventional.  For example, Samworth teaches a method of manufacturing a printing plate providing a dot frequency modulation i.e., FM screen cells and AM screen dots i.e., AM screen cells (col.1, second paragraph and col.3, lines 27-38), and Samworth’55 teaches a method of manufacturing a gravure printing plate 37  (Figs. 3 and 5) having the step of providing FM screen cells 38 and AM screen cells 30, a depth of all AM screen cells which 5is different from a depth of all FM screen cells (Fig.5 and [0061, 0063, 0064]) i.e., the depth of all FM screen cell that is different from the depth of the AM screen cells ([0012, 0055, 0056]).
 In view of the teachings of Samworth and Samworth’55, it would have been obvious to one of ordinary skill in the art to modify the method of Daly et al. by arranging the first density and size screen cells and second density and size screen cells as FM screen cells and AM screen cells and a depth of all AM screen cells which 5is different from a depth of the FM screen cells in 
wobe obvious depending upon a printing configuration, material of a gravure printing plate to be made and the type of ink to be used for printing so as to provide a good image quality gravure printing plate.
With respect to claims  2, 3, 8 and 9, Samworth teaches the FM screen cells which are the subcells since the dot sizes is set below the dot size limit by a user comparing to the dot sizes of  the AM screen cells (col.3, lines 32-38). Obviously, the AM cells are the main cells comparing to the FM cells dot sizes.
With respect to claims 4 and 10, the step of forming the subcells through resist application, exposure, development, corrosion, and resist removal; and 5a main cell forming step of forming the main cells through resist application, exposure, development, corrosion, and resist removal is well known in the art (for example, Daly et al., col.1, lines 21-31 and Samworth’55, [0020] and [0092] ).  

	Allowable Subject Matter

As presently advised it appears that claims 5 and 11 avoid the prior art but are objected to as depending from the rejected claims.  These claims would be allowable if rewritten in independent form and to include all of the limitations of the base claims. 
Claim 5 or claim 11 recites that each of the FM screen cells has a depth of 2 m to 10 m, and each of the AM screen cells has a depth of 11 m to 30 pm.


Response to Arguments

	Applicants' arguments filed on March 25, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 	

Conclusion
         	
         	The patents to Cheng et al. is cited to show other method having obvious similarities to the claimed methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853